91 S.E.2d 917 (1956)
243 N.C. 686
STATE
v.
William BARRETT.
No. 73.
Supreme Court of North Carolina.
March 21, 1956.
*918 William B. Rodman, Jr., Atty. Gen., and Claude L. Love, Asst. Atty. Gen., for the State.
Albion Dunn, Greensboro, for defendant, appellant.
PER CURIAM.
The violation of the ordinance of the City of Greenville is a violation of a penal law of the State of North Carolina, because G.S. § 14-4 provides that "If any person shall violate an ordinance of a city or town, he shall be guilty of a misdemeanor". Board of Education of Vance County v. Town of Henderson, 126 N.C. 689, 36 S.E. 158; State v. Taylor, 133 N.C. 755, 46 S.E. 5; State v. Wilkes, 233 N.C. 645, 65 S.E.2d 129.
The validity of Judge Bundy's judgment suspending execution of the sentence of imprisonment on certain conditions is not challenged on appeal. State v. Johnson, 226 N.C. 266, 37 S.E.2d 678; State v. Miller, 225 N.C. 213, 34 S.E.2d 143.
Whether the defendant had wilfully violated the conditions upon which the sentence of imprisonment was suspended presents questions of fact for the Judge, and not issues of fact for a jury. State v. Johnson, 169 N.C. 311, 84 S.E. 767; State v. Hardin, 183 N.C. 815, 112 S.E. 593; State v. Millner, 240 N.C. 602, 83 S.E.2d 546.
A reading of the record shows that there was sufficient competent evidence *919 before Judge Bundy to support his findings of fact that the defendant during the period of probation had wilfully violated a penal law of this State, and had wilfully failed to avoid persons or places of disreputable or harmful character, both conditions to be observed by the defendant to avoid serving the sentence of imprisonment. Such findings are sufficient to support the Judge's order revoking probation, and activating the sentence of imprisonment. That being true, it is immaterial whether there is sufficient competent evidence to support the finding that the defendant had failed to work faithfully at suitable employment, as far as possible.
Affirmed.